Name: 81/127/EEC: Commission Decision of 16 February 1981 liberalizing, as from 1 January 1981, trade in seeds and propagating material of certain species between Greece and the other Member States of the Community
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-03-12

 Avis juridique important|31981D012781/127/EEC: Commission Decision of 16 February 1981 liberalizing, as from 1 January 1981, trade in seeds and propagating material of certain species between Greece and the other Member States of the Community Official Journal L 067 , 12/03/1981 P. 0038 - 0039****( 1 ) OJ NO L 240 , 12 . 9 . 1980 , P . 1 . ( 2 ) OJ NO L 240 , 12 . 9 . 1980 , P . 26 . ( 3 ) OJ NO 125 , 11 . 7 . 1966 , P . 2298/66 . ( 4 ) OJ NO L 207 , 9 . 8 . 1980 , P . 36 . ( 5 ) OJ NO L 225 , 12 . 10 . 1970 , P . 1 . ( 6 ) OJ NO L 293 , 20 . 11 . 1979 , P . 16 . COMMISSION DECISION OF 16 FEBRUARY 1981 LIBERALIZING , AS FROM 1 JANUARY 1981 , TRADE IN SEEDS AND PROPAGATING MATERIAL OF CERTAIN SPECIES BETWEEN GREECE AND THE OTHER MEMBER STATES OF THE COMMUNITY ( 81/127/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE ACT OF ACCESSION OF GREECE , AND IN PARTICULAR ARTICLE 113 THEREOF , WHEREAS GREECE MAY APPLY UNTIL 31 DECEMBER 1985 ITS OWN RULES FOR THE CERTIFICATION AND CONTROL OF ITS PRODUCTION OF SEEDS AND PROPAGATING MATERIAL OF AGRICULTURAL , HORTICULTURAL AND FORESTRY SPECIES ; WHEREAS GREECE SHALL EXPORT TO THE TERRITORY OF THE OTHER MEMBER STATES ONLY SEEDS OR PROPAGATING MATERIAL WHICH COMPLY WITH COMMUNITY PROVISIONS ; WHEREAS TRADE IN SEEDS AND PROPAGATING MATERIAL OF CERTAIN SPECIES BETWEEN GREECE AND THE OTHER MEMBER STATES OF THE COMMUNITY MAY BE LIBERALIZED PROGRESSIVELY AS SOON AS IT APPEARS THAT THE NECESSARY CONDITIONS FOR SUCH LIBERALIZATION ARE MET ; WHEREAS SEEDS OF CERTAIN SPECIES COULD ALREADY UNDER COUNCIL DECISIONS 80/817/EEC ( 1 ) AND 80/818/EEC ( 2 ) BE INTRODUCED INTO THE COMMUNITY OF NINE ; WHEREAS THERE IS NO REASON TO PREVENT GREECE AS A MEMBER STATE FROM CONTINUING SUCH TRADE , PROVIDED THAT THE CONDITIONS LAID DOWN IN THE PROVISIONS APPLICABLE TO COMMUNITY PRODUCTION OR IN THE ABOVEMENTIONED DECISIONS ARE MET ; WHEREAS TRADE IN SEEDS SHOULD THEREFORE BE LIBERALIZED TO THIS EXTENT , AS FROM THE DATE OF ACCESSION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON SEED AND PROPAGATING MATERIAL FOR AGRICULTURE , HORTICULTURE AND FORESTRY , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . TRADE IN SEEDS OF THE FOLLOWING SPECIES LISTED IN COUNCIL DIRECTIVE 66/401/EEC ( 3 ), AS LAST AMENDED BY COMMISSION DIRECTIVE 80/754/EEC ( 4 ), FROM GREECE TO THE OTHER MEMBER STATES OF THE COMMUNITY SHALL BE LIBERALIZED UNDER THE CONDITIONS LAID DOWN IN PARAGRAPH 2 AS FROM 1 JANUARY 1981 : - MEDICAGO SATIVA L . ( LUCERNE ), - PISUM SATIVUM L . ( PARTIM ) ( FIELD PEA ), - TRIFOLIUM ALEXANDRINUM L . ( BERSEEM , EGYPTIAN CLOVER ), - VICIA SATIVA L . ( COMMON VETCH ). 2 . FOR THE PURPOSE OF PARAGRAPH 1 , THE FOLLOWING CONDITIONS SHALL BE SATISFIED : ( A ) THE SEEDS SHALL BELONG TO VARIETIES LISTED EITHER IN THE COMMON CATALOGUE OF VARIETIES OF AGRICULTURAL PLANT SPECIES OR IN ONE OF THE CATALOGUES OF VARIETIES ESTABLISHED BY THE MEMBER STATES OF THE COMMUNITY OF NINE UNDER COUNCIL DIRECTIVE 70/457/EEC ( 5 ), AS LAST AMENDED BY DIRECTIVE 79/967/EEC ( 6 ); ( B ) THE SEEDS SHALL HAVE BEEN PRODUCED DIRECTLY FROM BASIC SEED WHICH HAS BEEN OFFICIALLY CERTIFIED IN THE COMMUNITY OF NINE ; ( C ) THE SEEDS SHALL EITHER BE INTENDED FOR CERTIFICATION OR BE CERTIFIED , AS ' CERTIFIED SEED , FIRST GENERATION ' , IN ACCORDANCE WITH DIRECTIVE 66/401/EEC OR IN ACCORDANCE WITH THE OECD SCHEME FOR THE VARIETAL CERTIFICATION OF HERBAGE AND OIL SEED MOVING IN INTERNATIONAL TRADE ; ( D ) IN THE CASE OF SEEDS INTENDED FOR CERTIFICATION , THE FIELD INSPECTIONS SHALL HAVE BEEN CARRIED OUT BY THE SERVICE MENTIONED BELOW . IN THE CASE OF SEED ALREADY CERTIFIED , THE OFFICIAL CONTROL AND CERTIFICATION SHALL HAVE BEEN MADE BY THE SAME SERVICE : ' INSTITOUTON KTINOTROFIKON FYTON/FODDER CROPS AND PASTURE INSTITUTE , LARISSA ' ; ( E ) THE SEEDS AS WELL AS THEIR PACKAGES AND THEIR MARKING SHALL COMPLY WITH THE PROVISIONS LAID DOWN EITHER IN COUNCIL DIRECTIVE 66/401/EEC OR IN PART II OF THE ANNEXES TO COUNCIL DECISIONS 80/817/EEC AND 80/818/EEC . ARTICLE 2 THIS DECISION SHALL APPLY FROM 1 JANUARY 1981 TO 31 DECEMBER 1985 . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 16 FEBRUARY 1981 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION